Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 03/23/2021.
Currently, claims 1-30 are pending with claims 3, 7, 21, 25 and 27-30 being withdrawn as being drawn to non-elected Group and/or Species.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (“Kim” US 2018/0012876 published 01/11/2018).  
As to claim 1, Kim shows a device (See Fig. 1 and 2 with Fig. 2 being taken down II-II in Fig. 1, see also for some depending claims below the embodiment in Fig. 17 which appears to incorporate the embodiment of Fig. 1; [0115] describing Fig. 17 as being directed to Fig. 16 which itself is incorporating part 1 from the prior embodiment in Fig. 1-2 in [0111]; further see 
a base layer (see base 5; [0041]); 
a first conductive layer on the base layer (see the first conductive layer that has 11 and 12 parts therein; [0043]; note also for Fig. 4 below where the alternate embodiment of Fig. 7 is used as the basis for the rejection the analogous parts 11a and 12a are designated as these parts here; [0055]), the first conductive layer comprising a first electrode pattern and a second electrode pattern (see the pattern for the part 11 as the first pattern and the pattern for the part 12 as the second pattern which are found to be two of the patterns in Fig. 1’s top view apart from each other in this context), and exposing a portion of the base layer at a first area between the first electrode pattern and the second electrode pattern (see the portion of base 5 exposed by 11/12 where 30 is located); 
a fine light emitting diode (LED 30; [0045]; note for some depending claims below using alternate embodiment Fig. 7 as the basis of the rejection like claim 17 here the alternate LED 30a is designated as analogous part to 30; [0055]) at the first area on the base layer; 
a second conductive layer (see layer 52 as conductor; [0052]) covering the second electrode pattern (see 52 on 12) and a first side of the fine light emitting diode (see 52 on the right hand side of 30 in Fig. 2), the second conductive layer being in contact with the second electrode pattern and the first side of the fine light emitting diode (note 52 touches 12 and the right hand side of 30); 
a first insulation layer (see insulation layer 40; [0051]) on the second conductive layer and the fine light emitting diode (note 40 is on 52 and 30; the applicant has argued that 40 does 
a third conductive layer (see conductive layer 51; [0052]) covering the first electrode pattern and the second side of the fine light emitting diode (see 51 covering 11 and covering the left side of 30), the third conductive layer contacting the first electrode pattern and the second side of the fine light emitting diode, and covering at least a portion of a sidewall of the first insulation layer (note that 51 contacts 11 and the left hand side of 30 and also covers at least a portion of the left hand sidewall of 40), 
wherein at least a portion of the first insulation layer is directly disposed on the light emitting diode (note that the upper part of the lower portion of 40 depicted in Fig. 2 as well as the lower part of the upper portion of 40 depicted in Fig. 2 both appear to touch 30 directly; the office notes that the applicant has argued that a “separate” insulation layer being directly disposed on the element 30 is not shown in the reference, the office notes here that there is no “separate” insulation layer here being recited in this limitation it seems as this “first insulation layer” is the one that was previously introduced in this same claim, and additionally the office notes that part of 40 appear to be directly touching 30/31/33/35/34/32 in Fig. 2 as 40 is wrapped around all of them directly except for arguably 31 and 32 which it touches the 

As to claim 8, Kim shows a device further comprising a partition on the base layer (see dam/partition 70 on base 5; [0054]) and under the first electrode pattern (note this partition over on the left hand side of Fig. 2 is “under” the electrode pattern 11 when the device is turned on its side), wherein the second electrode pattern is in direct surface contact with the base layer (note 12 is directly contacting 5).  

As to claim 9, Kim shows a device wherein the fine light emitting diode comprises a light emitting material (see active layer 35; [0046]) and a protection layer (see protection layer here being a dual protection layer as end caps made of the electrodes 31/32; [0046]) around the light emitting material in a cylindrical shape (note this structure is in a cylindrical shape in [0046]).  

As to claim 10, Kim shows a device, wherein the fine light emitting diode has a cylindrical shape (see cylindrical shape noted above in [0046]), and comprises a first sidewall corresponding to an upper surface thereof and a second sidewall corresponding to a lower surface thereof (note a right side first sidewall of 34 corresponding to the upper surface of the 30 by being beside it and connected to it, and note a left second sidewall of 33 corresponding to a lower surface of 30  by being beside it and connected to it).  



As to claim 12, Kim shows a device wherein the first sidewall exposes the p-type semiconductor layer (note the right hand sidewall of 33/35/34 exposes the right hand side of 34 to 32), and the second sidewall exposes the n-type semiconductor layer (note the left hand sidewall of 33/35/34 exposes the left hand side of 33 to 31).

As to claim 13, Kim shows a device wherein the first sidewall is in contact with the first second conductive layer (note the right hand sidewall of 34 is in electrical contact with 52), and the second sidewall is in contact with the second third conductive layer (see left hand sidewall of 33 is in electrical contact with 51).  

As to claim 15, Kim shows a device wherein the first insulation layer covers the second conductive layer (see the top part of 40 up on top of 30 covering a small part of the upper left part of 52’s underside from below; Fig. 3), and wherein the third conductive layer covers the first insulation layer (see 51 covering a portion of the top part of 40 that is up above 30; Fig. 3) and comprises a reflective material (see [0053] setting forth Al as a material for 51).  

As to claim 16, Kim shows a device further comprising a partition on the base layer (see partition 70 noted above over on the right of Fig. 2 on 5) and under the first and second .  


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Cho et al. (“Cho” US 2018/0019369 published 01/18/2018).  
The applied reference has at least a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  The office notes that in this case the reference will likely need to be excluded as prior art under 102(b)(1) (a) or (b) as well.  

The office notes here that there are still several such references that need to be excluded in the bunch previously cited.  


a base layer (83 and 85 acting as the base when the device is turned over upside down; [0128]); 
a first conductive layer on the base layer (see first conductor layer including 62/61 where these parts are introduced in Fig. 8I and carry over; Fig. 8k: [0120]), the first conductive layer comprising a first electrode pattern and a second electrode pattern (see 62 and 61 respectively), and exposing a portion of the base layer at a first area between the first electrode pattern and the second electrode pattern (see the middle portion of the large base layer structure discussed above left uncovered by 62 and 61 where LED 40 is located, when the device is turned over); 
a light emitting diode (LED 40; Fig. 8K shows final structure but the part is labelled in Fig. 8J; [0113]) at the first area on the base layer (note this LED is “at”, as in positioned at, the general first “area” that is exposed above though it does not directly touch 83/85); 
a second conductive layer (see layer 21 as conductor; [0111]) covering the second electrode pattern (see 21 covering 61 when the device is turned over) and a first side of the fine light emitting diode (see 21 covering the right hand side of 40 in Fig. 8K when the device is turned over), the second conductive layer being in contact with the second electrode pattern and the first side of the fine light emitting diode (note 21 touches 61 and the right hand side of 40); 
a first insulation layer (see insulation layer 81; [0127]) on the second conductive layer and the fine light emitting diode (note 81 is on 21 and LED 40), the first insulation layer partially 
a third conductive layer (see conductive layer 22; [0111]) covering the first electrode pattern and the second side of the fine light emitting diode (see 22 covering 62 and left side of LED 40), the third conductive layer contacting the first electrode pattern and the second side of the fine light emitting diode (see 22 contacting the part 62 and the left hand side of 40), and covering at least a portion of a sidewall of the first insulation layer (note that 22 covers at least a portion of the left hand sidewall of the little spike of 81 that is just above 22 in normal orientation once the device has been turned upside down from normal orientation)
wherein at least a portion of the first insulation layer is directly disposed on the light emitting diode (see 81 being on 40 directly).  

As to claim 2, Cho shows a device (in Fig. 8K as discussed above) further comprising: a second insulation layer (insulator 105 in [0103] carrying over to Fig. 8K) on the third conductive layer (note this layer 105 is on 22), and overlapping the base layer (note this layer 105 overlaps the base layer 83/85 designated above in the overhead view when the device is turned over upside down); a driving circuit layer on the second insulation layer (see driving circuit layer where the TFTs are made just above 101 which overall includes 102/103/104 and all the sub-layers therein; [0094]), and comprising a thin film transistor (see the TFT made by TFT 121/122 and other parts of that TFT; [0092]); and a data conductor (see 123 acting as data conductor for the signals it carries; [0098]) electrically connecting the thin film transistor and the second electrode pattern (note that 123 connects the TFT just noted and 61) through an opening in the second insulation layer (see opening in 105 that has part of 123 and part of 21 therein), the .  


Claim(s) 18 and 26 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kim et al. (“Kim 009’ ” US 2018/0175009 dated 12/21/2016).  
The applied reference has at least a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  However the applicant may need to perfect their claim to foreign priority before this will be able to happen.  

The office notes here that should the applicant decide to pursue these limitations as a means of distinguishing an independent claim from the prior art there are several such references that need to be excluded in the bunch of references previously cited.  


a base layer (the substrate SUB; [0171]);
a first electrode pattern (see left hand part REL1 and right hand part REL1 taken together as one layer; [0183]) on the base layer, and comprising first and second fine electrode lines (see right and left hand electrode lines of REL1 respectively and see top view from Fig. 17 also) that are parallel to each other (note Fig. 17 shows parallel lines); 
a second electrode pattern on the base layer (see pattern of REL2; [0177]), and comprising a third fine electrode line (REL2 itself) between the first and second fine electrode lines (note this is a third fine electrode line in Fig 17’s top down view here); 
a first fine light emitting diode (see right hand LD; [0171]) between the first and third fine electrode lines (note this is between right hand REL1 and REL2); 
a second fine light emitting diode (see left hand LD1; [0171]) between the second and third fine electrode lines (note this is between left hand REL1 and REL2); 
a first conductive layer (CNE2; [0181]) directly on the third fine electrode line, the first fine light emitting diode, and the second fine light emitting diode (note CNE2 is on REL2 and LD1 on the right and LD1 on the left), the first conductive layer electrically connecting the second electrode pattern and the first and second fine light emitting diodes (note that CNE2 connects LD1 on left and right both to REL2); 
a first insulation layer (see PSV1+PSV2+PSV3 together here being designated as the first insulation layer; [0205] + [0207] and [0209]) covering the first conductive layer (note this covers CNE2), and exposing a first side of each of the first and second fine light emitting diodes (note this exposes the outside sides of LD1 and LD2 both as well as the inside sides to other parts); 

wherein at least a portion of the first insulation layer is directly disposed on the first and second light emitting diodes (see the PSV2 portions that are directly touching the LD1’s on left and right).  

As to claim 26, Cho shows the device being one further comprising a partition on the base layer and under the first electrode pattern (see partition PW being on Sub and under REL1’s left and right hand parts).  
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim” US 2018/0012876 published 01/11/2018) as applied to claim 1, and further in view of Kim et al. (“Kim 377’ “ US 2018/0019377 published 01/18/2018).  
As to claim 4, Kim shows the device as related for claim 1 above, further comprising a reflection layer (see the reflection layer 80 in Fig. 7’s alternate embodiment as discussed above which is a variation of Fig. 3 which itself is a variation of Fig. 1 the parent embodiment as discussed above; [0069]) between the base layer and overlying layers (note the reflective layer being positioned where it is between some of the layer 5 and overlying layers generally), and overlapping the fine light emitting diode (note the reflection layer overlies the LED noted above in a top down view), but fails to show the device further comprising a buffer layer between the base layer and the first conductive layer, and being a device such that the reflection layer is positioned such that it is between the base layer and specifically the buffer layer (this later being because there is no buffer layer in Fig. 7’s embodiment of Kim).  

Kim 377’ shows a buffer layer for a small rod LED (see the buffer layer 201 for LED thereon; Fig. 7; [0083]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the buffer layer as taught by Kim 377’ to have made 

After the above combination is made between Kim and Kim 377’ the office notes the device will be one further comprising a buffer layer (note the buffer layer brought in from Kim 377’ above that was 201) between the base layer and the first conductive layer (note this layer 201 will then be between base 5 in Kim and the first conductive layer 11a and 12a in the Fig. 7 embodiment of Kim which are analogous to 11 and 12 as discussed above), and being a device such that the reflection layer is positioned such that it is between the base layer and specifically the buffer layer (note the reflective layer 80 will be positioned such that it is between part of base 5 and the newly brought in buffer layer 201 from the secondary reference).   


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim” US 2018/0012876 published 01/11/2018) as applied to claim 13 and its parent claims above, and further in view of Shibata et al. (“Shibata” US 2011/0089850 published 04/21/2011).  
As to claim 14, Kim shows a device wherein the light emitting material has an inorganic structure (see [0050] for material here being a inorganic material of AlGaN implicitly in [0050] to be an active layer grade layer).  

However, Kim fails to show the material being specifically crystalline material (here AlGaN).  

Shibata shows a device with a rod like LED made of crystalline material (see crystalline material used for GaN in [0216] and here found to be also for the alternate embodiments in [0219] of AlGaN).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the crystalline material type as taught by Shibata to have made the AlGaN material in Kim with the motivation of using a real life material type to make the generic material in Kim (note Kim leaves his material as a generic AlGaN while Shibata sets forth real life embodiments as crystalline AlGaN; [0216] with [0219]).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim” US 2018/0012876 published 01/11/2018) as applied to claim 16, and further in view of Kim et al. (“Kim 377’ “ US 2018/0019377 published 01/18/2018).  
As to claim 17, Kim shows the device (using the Fig. 7 alternate embodiment as used for claim 4 above) as shown for claim 16 above, further comprising: a buffer layer between the base layer and overlying layers; and a reflection layer (see the reflection layer 80 in Fig. 7’s alternate embodiment as discussed above which is a variation of Fig. 3 which itself is a variation of Fig. 1 the parent embodiment as discussed above; [0069]) between the base layer and overlying layers (see the reflective layer between the lower portion of 5 and the layers above 5), the reflection layer overlapping the fine light emitting diode (note 80 overlaps 30a in the top down view which is the analogous LED to 30 noted above).  



Kim 377’ shows a buffer layer for a small rod LED (see the buffer layer 201 for LED thereon; Fig. 7; [0083]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the buffer layer as taught by Kim 377’ to have made a buffer layer on 5 under the overlying parts in Kim with the motivation of here using the buffering functionality of the buffer layer to buffer the materials made on the underlying base from the base materials’ properties (see the buffer layer serving the function of buffering the overlying materials from the underlying material in Kim 377’ in Fig. 7’s setup).  

After the above combination is made between Kim and Kim 377’ the office notes the device will be one further comprising a buffer layer that will be between the base layer and the first conductive layer (note the buffer layer brought in from Kim 377’ will be between the base layer 5 and the first conductive layer 11a/12a in Kim Fig. 7), where the reflection layer is positioned between the base layer and specifically the buffer layer (note the reflection layer 80 will be between the lower portion of base layer 5 and the buffer layer being brought in from Kim 377’ in the combination above).  



Allowable Subject Matter
Claim 5, 6, 19 and 22 (as well as claims 20 and 23-24 by dependence thereon) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, and similar claim 6, the office notes that none of the art of record here shows the limitation “wherein the reflection layer overlaps the first and second electrode patterns” in the context of the parent claims of claim 5 or the limitation “wherein the reflection layer overlaps the second electrode pattern, and partially overlaps the first electrode pattern” in the context of the parent claims of claim 6.  The office notes here that the specific positioning of the reflection layer in the claim 4 already requires a combination to address as done above.  The office notes that there does not appear to be any further art that would show a combination which would have the positioning and the overlapping limitations present in a combination that would be reasonably obvious to one of ordinary skill in the art under 35 U.S.C 103.  Thus the office finds the claims are not anticipated and further finds that the claims are not obvious to one of ordinary skill in the art under 35 U.S.C 103.   

As to claim 19 the office notes that none of the art of record here shows the limitation “the opening exposing the first conductive layer” in the entire context of the whole claim and the whole parent claim.  The office notes that the primary reference used for claim 18 above, and ones like it, are considered to be the best references of record.  However the office notes that the very particular setup of all of the layers prevents the use of any potential secondary references from being able to be combined in with this reference as it would likely require a top-side TFT setup like the applicant has in the specification in order to meet all the designations of parts and this opening exposing the first conductive layer in this overall context.  As there are no 

As to claim 22, the office notes that none of the art of record here shows the limitation “and overlapping the first and second light emitting diodes” in the entire context of the claim and the entire context of the parent claim.  Likely the above used primary reference, and those like it of record, is considered to be the best art of record.  The office notes here that the specific positioning of the reflection layer in the claim would require a very specific secondary reference teaching very specific positioning of the reflecting layer.  The office notes that there does not appear to be any further art that shows such a feature or is broadly suggestive enough of such a feature and thus lacks a good secondary reference.  Thus the office finds the claims are not anticipated and further finds that the claims are not obvious to one of ordinary skill in the art under 35 U.S.C 103.   

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/23/2021, with respect to the rejections utilizing the Cho reference have been fully considered and are persuasive.  The previous rejections of claims with Cho have been withdrawn. 

Applicant's arguments filed 03/23/2021 regarding the rejections utilizing the Kim 876’ reference have been fully considered but they are not persuasive.  The applicant argues that the claim has been amended and now it appears to them that the element 40 does not appear to be on 52 and further that .  



Conclusion
The office already dropped a list of references that need to be excluded and/or have foreign priority perfected in order to overcome previously.   There are two new references that will likely need to be excluded and have foreign priority perfected cited herewith.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GRANT S WITHERS/Primary Examiner, Art Unit 2891